DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Drawings
The drawings were received on 15 January 2021.  These drawings are acceptable.

Specification
The disclosure is objected to because reference character “212w” has been used to designate both window and window portion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branscum (US 3343568) further in view of Hill (EP 1559529) and Matthews (US 4832211).
Claim 1:  Branscum discloses a polyethylene bottle 60 (synthetic resin container) with a transparent stripe 62 (window) comprising a circumferential wall including a longitudinal strip-shaped portion that is made of a transparent resin and that is formed in a longitudinal strip shape in a circumferentially predetermined position in the circumferential wall over a predetermined height range, the longitudinal strip-shaped portion serving as the transparent stripe 62 (window), wherein the bottle 60 (synthetic resin container) includes a mouth tubular portion, a shoulder portion having a tapered tubular shape, a trunk portion having a cylindrical shape and a lower end portion, and a bottom portion, wherein, in the trunk portion, the longitudinal strip-shaped portion has a 
Branscum does not disclose that in the trunk portion the longitudinal strip-shaped portion has a width-increasing portion that is connected to the bottom portion, wherein a width of the width-increasing portion is increased downward in the lower end portion of the trunk portion, or wherein in the bottom portion a width of the longitudinal strip-shaped portion decreases toward a center of the synthetic resin container.
Hill teaches a bottle having a first molten plastic material 4 and a second material 22 which is different from the first material 4 and which can be untinted, wherein the second material 22 includes a width-increasing portion connected to a bottom portion of the bottle and whose width is increased downward in a lower end portion of the bottle (see P. 0033 and fig. 10).
It would have been obvious to one or ordinary skill in the art before the invention was made to have modified the longitudinal strip-shaped portion to have a width-increasing portion connected to the bottom portion and whose width is increased downward in the lower end portion of the trunk portion, as taught by Hill, in order to provide a greater viewing angle to better see contents at the bottom of the bottle 60 (container), in particular sediment.
Matthews teaches a container 10 having a bottom portion and a transparent window section 40, wherein in the bottom portion a width of the transparent window section 40 decreases towards a center of the container 10 (see fig. 1 and 4).

“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

    PNG
    media_image1.png
    308
    320
    media_image1.png
    Greyscale


Response to Arguments
The drawing objections in paragraph 3 of office action dated 21 July 2020 are withdrawn in light of the amended disclosure filed 15 January 2021.
The specification objections in paragraphs 4-5 of office action dated 21 July 2020 are withdrawn in light of the amended disclosure filed 15 January 2021.
The 35 U.S.C. § 112 rejections in paragraphs 6-8 of office action dated 21 July 2020 are withdrawn in light of the amended claims filed 15 January 2021. 
Applicant’s arguments, see page 6, filed 15 January 2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matthews (US 4832211).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLAN D STEVENS/Primary Examiner, Art Unit 3736